DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/2/2020 has been entered.
Claims 1-3 and 5-13 are pending as amended on 10/2/2020. Claim 11 stands withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al (US 2016/0133935) in view of Asami et al (JP 2013/171793; included machine translation cited herein) and Hoback et al (US 3663728).
Kajita discloses a non-aqueous electrolyte secondary battery comprising a negative electrode [0012]. As to claims 1-3 and 5-9, Kajita discloses a polyamic acid (PAA) binder composition comprising a high molecular weight PAA and a low molecular 
Kajita teaches that the weight average molecular weight of the high MW PAA is preferably 10,000 – 50,000 (i.e., within the presently recited range of approx. 10,000 or more) and the weight average molecular weight of the low MW PAA is preferably 200-1000 (i.e., within the presently recited range of approx. 10,000 or less). See [0016]. Kajita teaches that the existence of the high and low MW PAAs can be confirmed by the existence of peaks by gel permeation chromatography (GPC) [0016]. Kajita exemplifies a mixture of PAAs having MWs of 50,000 and 500 [0068].
Kajita fails to specifically teach the particular standard utilized for the GPC analysis, and therefore fails to teach utilizing a polystyrene standard for the GPC analysis. However, given that Kajita’s disclosed and exemplified molecular weight of 50,000 is well above the presently recited minimum of approx. 10,000, there is reasonable basis to conclude that Kajita’s high MW polyamic acid would be determined to have a MW above approx. 10,000 when determined in terms of any appropriate GPC standard, including polystyrene as presently recited. Similarly, given that Kajita’s disclosed and exemplified molecular weight of 500 is well below the presently recited maximum of approx. 10,000, there is reasonable basis to conclude that Kajita’s low MW polyamic acid would be determined to have a MW below approx. 10,000 when determined in terms of any appropriate GPC standard, including polystyrene.
Alternatively, given that Kajita fails to specifically teach the particular standard utilized for GPC analysis, the person having ordinary skill in the art would have been motivated to utilize any commonly used standard for GPC analysis for determining PAA 
Kajita fails to specifically teach the areas of the high molecular weight PAA GPC peak (i.e., the peak within the region corresponding to instant region A) and the low molecular weight PAA GPC peak (i.e., the peak within the region corresponding to instant region B). 
However, Kajita teaches that the combined use of high MW PAA and low MW PAA is considered to enable sufficient strength and binding properties without large decreases in the electron conductivity of the active material layer [0017]. Kajita further teaches that the weight ratio of the high MW PAA to the low MW PAA is commonly in the range of 2:10 to 10:2 [0018]. The person having ordinary skill in the art would have been motivated to prepare the binder composition of Kajita having any weight ratio of high to low molecular weight PAA within the range disclosed by Kajita in order to achieve the desired balance of strength and binding properties with electron conductivity. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a binder composition from a mixture of high MW and low MW PAA, as taught by Kajita, utilizing any appropriate weight ratio of high to low MW PAA, particularly a ratio within Kajita’s disclosed range of 10:2 to 2:10, including a 
Kajita teaches forming the negative electrode by dispersing polyamic acid and active material in a solvent to produce an electrode mixture slurry [0031]. Kajita teaches that examples of the solvent include N-methyl-2-pyrrolidone (NMP) and aqueous solvents [0034]. However, Kajita fails to specifically teach utilizing a mixture of NMP and water. 
Like Kajita, Asami discloses a nonaqueous electrolyte secondary battery (abstract). Asami teaches that the binder for the negative electrode is not particularly limited, and teaches several examples, including polyimide (p 7, middle), and exemplifies polyamic acid (see p 16, first paragraph). Asami teaches that the solvent for forming the slurry is not particularly limited, and names aqueous solvents including water and alcohol, as well as organic solvents, including NMP (paragraphs bridging pp 7-8). Asami teaches that two or more types of solvents can be used together in arbitrary combinations and ratios (p 8, first paragraph). 
In light of Asami’s disclosure on pp 7-8, the person having ordinary skill in the art would have recognized that suitable aqueous solvents for a negative electrode binder slurry include water, and further would have recognized the suitability of, and had a reasonable expectation of success in, mixing two types of suitable solvents in any ratio when preparing a negative electrode binder slurry. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a negative electrode slurry mixture slurry by dispersing polyamic acid in a suitable solvent such as NMP or 
Modified Kajita fails to teach that the solution comprises an organic amine compound. 
Hoback teaches a process for preparing a polyamic acid solution which can be converted to polyimides (col 1, lines 11-20). Hoback teaches adding a nitrogenous base to stabilize the polyamic acid, such as n-methylmorpholine (col 5, lines 44-55), and teaches that in addition to stabilizing the solution, the nitrogenous base makes the solutions electrically conductive (col 5, lines 66-72). 
In light of Hoback’s disclosure, the person having ordinary skill in the art would have been motivated to add a nitrogenous base, such as n-methylmorpholine, to a polyamic acid solution in order to stabilize the solution and/or make the solution electrically conductive. It would have been obvious to the person having ordinary skill in the art, therefore, to have added n-methylmorpholine, as taught by Hoback, to the binder composition of modified Kajita, thereby arriving at the presently claimed subject matter.
As to claim 10, modified Kajita suggests a polyimide precursor solution according to claim 1, as set forth above. Kajita further teaches that a polyimide is generated through imidization of the composition [0025] via thermal curing [0035]. Kajita further teaches a shaped article of the polyimide (negative electrode active material layer) [0033, 0040].
As to claims 12 and 13, modified Kajita suggests a polyimide precursor solution according to claim 1, as set forth above. Kajita fails to specifically teach the weight average molecular weight of the whole polyimide precursor. 
However, Kajita teaches that the molecular weight of the high-molecular weight precursor is 5000 or more and 100,000 or less, while the low-molecular weight precursor is 100 or more and 2000 or less [0016]. Kajita further teaches that the weight ratio of the high MW PAA to the low MW PAA is commonly in the range of 2:10 to 10:2 [0018]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any molecular weights and any ratio within the ranges disclosed by Kajita, including weights and ratios which correspond to a molecular weight of the whole precursor within the presently recited range. For example, it would have been obvious to the person having ordinary skill in the art to have combined a high MW precursor having a MW of 100,000 with a low MW precursor having a weight of 2000 in a ratio of 10:2, as each of these values is within the corresponding range disclosed by Kajita. For these selections, the weighted average of the weight average molecular weight of the whole precursor solution would be ~84,000 [calculation: (10×100000+2×2000) / (10+2) = 83666], which falls within the presently recited ranges. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al (US 2016/0133935) in view of Hoback.
Kajita discloses a polyamic acid (PAA) binder composition comprising a high molecular weight PAA and a low molecular weight PAA [0009]. Polyamic acid is a polyimide precursor [0025]. The binder composition may be dissolved in non-aqueous solvent [0024], and is therefore a polyimide precursor solution.
Kajita teaches that the weight average molecular weight of the high MW PAA is preferably 10,000 – 50,000 (i.e., within the presently recited range of approx. 10,000 or more) and the weight average molecular weight of the low MW PAA is preferably 200-1000 (i.e., within the presently recited range of approx. 10,000 or less). See [0016]. Kajita teaches that the existence of the high and low MW PAAs can be confirmed by the existence of peaks by gel permeation chromatography (GPC) [0016]. Kajita exemplifies a mixture of PAAs having MWs of 50,000 and 500 [0068].
Kajita fails to specifically teach the particular standard utilized for the GPC analysis, and therefore fails to teach utilizing a polystyrene standard for the GPC analysis. However, given that Kajita’s disclosed and exemplified molecular weight of 50,000 is well above the presently recited minimum of approx. 10,000, there is reasonable basis to conclude that Kajita’s high MW polyamic acid would be determined to have a MW above approx. 10,000 when determined in terms of any appropriate GPC standard, including polystyrene as presently recited. Similarly, given that Kajita’s disclosed and exemplified molecular weight of 500 is well below the presently recited maximum of approx. 10,000, there is reasonable basis to conclude that Kajita’s low MW polyamic acid would be determined to have a MW below approx. 10,000 when determined in terms of any appropriate GPC standard, including polystyrene.
Alternatively, given that Kajita fails to specifically teach the particular standard utilized for GPC analysis, the person having ordinary skill in the art would have been motivated to utilize any commonly used standard for GPC analysis for determining PAA molecular weights, in order to provide a composition suitable for an electrode binder composition as disclosed by Kajita. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a mixture of high (10,000-50,000) and low (200-1000) MW PAA (such as Kajita’s exemplified mixture of PAA having MWs of 50,000 and 500) as determined by the existence of multiple GPC peaks, as disclosed by Kajita, utilizing any common standard for GPC, including polystyrene as presently recited. 
Kajita fails to specifically teach the areas of the high molecular weight PAA GPC peak (i.e., the peak within the region corresponding to instant region A) and the low molecular weight PAA GPC peak (i.e., the peak within the region corresponding to instant region B). 
However, Kajita teaches that the combined use of high MW PAA and low MW PAA is considered to enable sufficient strength and binding properties without large decreases in the electron conductivity of the active material layer [0017]. Kajita further teaches that the weight ratio of the high MW PAA to the low MW PAA is commonly in the range of 2:10 to 10:2 [0018]. The person having ordinary skill in the art would have been motivated to prepare the binder composition of Kajita having any weight ratio of high to low molecular weight PAA within the range disclosed by Kajita in order to achieve the desired balance of strength and binding properties with electron conductivity. It would have been obvious to the person having ordinary skill in the art, 
Kajita fails to teach that the solution comprises an organic amine compound. 
Hoback teaches a process for preparing a polyamic acid solution which can be converted to polyimides (col 1, lines 11-20). Hoback teaches adding a nitrogenous base to stabilize the polyamic acid, such as n-methylmorpholine (col 5, lines 44-55), and teaches that in addition to stabilizing the solution, the nitrogenous base makes the solutions electrically conductive (col 5, lines 66-72). 
In light of Hoback’s disclosure, the person having ordinary skill in the art would have been motivated to add a nitrogenous base, such as n-methylmorpholine, to a polyamic acid solution in order to stabilize the solution and/or make the solution electrically conductive. It would have been obvious to the person having ordinary skill in the art, therefore, to have added n-methylmorpholine, as taught by Hoback, to the binder composition of Kajita.
Modified Kajita further teaches that a polyimide is generated through imidization of the composition [0025] via thermal curing [0035]. Kajita further teaches a shaped article of the polyimide (negative electrode active material layer) [0033, 0040].
With regard to the solvent recited in claim 1:
Modified Kajita fails to specifically disclose utilizing a mixture of organic solvent and water, as recited in claim 1. However, claim 10 is a thermally cured product of the 

Response to Arguments
Applicant's arguments filed 10/2/2020 have been fully considered.
Applicant argues that Kajita and Hoback do not disclose the limitation with regard to solvent/water added by amendment to claim 1.  With the exception of claim 10, the examiner agrees that Kajita and Hoback do not disclose the presently claimed subject matter. A new rejection has been set forth adding Asami. Claim 10 is additionally still rejected over Kajita and Hoback, with further explanation added to the rejection showing that the prior art suggests the article of claim 10, despite not disclosing the particular solvent mixture recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766